By the Court,

Sutherland, J.
We think that part of the order at special term, appealed from, should be reversed with ten dollars costs. We find neither precedent or principle authorizing that part of the order. (19 N. Y. Rep. 9. 1 Duer, 652. 1 Kern. 575. 3 R. S. 293.) The code (§ 388) and the revised statutes have prescribed a mode in which the defendants and their witnesses can have an inspection of the draft, if necessary, here and within the jurisdiction of this court; but we see no power in the court to compel the plaintiffs to part with their property (the draft) in the manner and for the purposes contemplated by this order.
Order reversed.